 Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 1 of 8 PageID #: 635




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAVON JONES,                                      )
                                                  )
                Petitioner,                       )
                                                  )
          vs.                                     )      Case No. 4:18 CV52 ACL
                                                  )
JAY CASSADY,                                      )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the Petition of Javon Jones for a writ of habeas

corpus under 28 U.S.C. § 2254.

                                      I. Procedural History

       Jones is currently incarcerated at the Jefferson City Correctional Center in Jefferson City,

Missouri, pursuant to the Sentence and Judgment of the Circuit Court of Mississippi County,

Missouri. (Doc. 12-3 at pp. 53-54.)

       After a jury trial, Jones was found guilty of second-degree murder, attempted first-degree

robbery, and armed criminal action. Id. at pp. 47-49. The court sentenced him to thirty years’

imprisonment for the murder, ten years’ imprisonment for the robbery, and twenty years’

imprisonment for the armed criminal action, with the thirty-year and the ten-year sentences

running concurrently and the twenty-year sentence running consecutively. Id. at pp. 53-54.

       In his single point raised on direct appeal of his convictions, Jones argued that the trial

court abused its discretion in overruling his motion in limine and objection to testimony from jailer

Dan Bright that Jones used an inflammatory pejorative for the victim, because this evidence had



                                                 1
  Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 2 of 8 PageID #: 636


no probative value and was outweighed by its prejudicial impact on the jury. (Doc. 12-4.) On

December 13, 2013, the Missouri Court of Appeals affirmed Jones’ convictions. (Doc. 12-6.)

        Jones filed a pro se motion for post-conviction relief under Rule 29.15. (Doc. 12-7 at pp.

8-14.) After appointment of counsel, an amended post-conviction relief motion was filed. Id. at

pp. 17-46. In his amended motion, Jones argued that he received ineffective assistance of trial

counsel in that counsel failed to assert his right to a speedy trial (id. at pp. 19-27) and failed to call

Aaliyah Ewing to testify on his behalf (id. at pp. 27-32). Jones also argued that he received

ineffective assistance of appellate counsel in that counsel failed to assert on appeal that the trial

court erred in overruling his objection to the prosecutor’s inquiry of State witness Corporal Jeff

Johnson. Id. at pp. 33-40. The motion court denied Jones’ motion after holding an evidentiary

hearing. Id. at pp. 47-79.

        In his appeal from the denial of post-conviction relief, Jones argued that appellate counsel

was ineffective in failing to assert on appeal that the trial court erred in overruling his objection

to the prosecutor’s inquiry of Corporal Johnson. (Doc. 12-9.) The Missouri Court of Appeals

affirmed the decision of the motion court. (Doc. 9-6.)

        Jones filed the instant Petition on January 10, 2018, in which he raises a single ground for

relief. (Doc. 1.) Jones argues that the trial court erred in overruling his motion in limine and

trial objection to testimony that Jones referred to his victim by a derogatory name after his arrest.

Id. at p. 5.

        On April 24, 2018, Respondent filed a Response to Order to Show Cause. (Doc. 12.)

Respondent argues that Jones’ Petition should be denied because his claim is not cognizable and

it is meritless.




                                                    2
    Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 3 of 8 PageID #: 637


                                           II. Facts 1

        On November 10, 2010, Justin Wright was fatally shot while he sat in his car outside

the residence of his girlfriend’s sister in Charleston, Missouri. That day, Wright, who lived in

Caruthersville, and two friends, picked up Wright’s girlfriend, Katrina Williams, in Charleston,

and the four went to her sister’s home. Wright and his friends later left to go to a convenience

store. When they returned to the house, Wright’s friends went inside and told Katrina that

Wright was still outside in his car and wanted to see her. As she stepped out and onto the

porch, Katrina saw Jones open the passenger-side door of Wright’s car, lean in, and begin

shooting. As she ran toward the car yelling for the shooting to stop, more shots were fired,

and Jones ran off. Katrina identified Jones as the shooter and informed police when they

arrived that she saw his face and saw him firing a weapon. Wright was shot five times and

later died at the hospital.

        When Jones was interviewed by law enforcement, he gave investigators six different

versions of what had happened. In one version, he told them he was the shooter. Jones was

placed under arrest, and Dan Bright was the jailer who subsequently booked Jones into jail.

During the booking process, Bright asked Jones, “Do you know who got shot in Charleston last

night?” To his inquiry, Jones responded, “I don't know. I don't know why everybody’s so

worried about it. He’s a faggot anyway.”

                                  III.    Standard of Review

        A federal court’s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

        (d) An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any

1
  The Court’s recitation of the facts is taken from the decision of the Missouri Court of Appeals
on direct appeal. (Doc. 12-6 at 2-3.)
                                                  3
 Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 4 of 8 PageID #: 638


       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Taylor, 529 U.S. 362 (2000). With

respect to the “contrary to” language, a majority of the Court held that a state court decision is

contrary to clearly established federal law “if the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law” or if the state court “decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under

the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court’s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court

failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.

                                         IV.     Petitioner’s Claim


       Jones argues that the trial court erred in admitting evidence of his statement about the

murder victim. He contends that his reference to the victim as a “faggot” was not relevant

evidence. (Doc. 1 at p. 5.) Respondent argues that Jones’ claim is not cognizable in a federal

habeas action. He further argues that the claim is meritless.
                                                   4
 Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 5 of 8 PageID #: 639


       In a motion in limine, Jones requested that the trial court preclude the State from eliciting

testimony regarding the statement at issue. (Doc. 12-3 at p. 15.) He argued that any possible

probative value this statement might have is highly outweighed by the prejudice he would suffer.

Id. During a pre-trial hearing on September 19, 2012, the trial court took up Jones’ motion in

limine, and took his request under advisement. Id. at p. 9. Before trial began the next day, the

trial court overruled Jones’ motion, but limited the State’s evidence to “only one or two

sentences from the defendant, and that’s it.” (Doc. 12-1 at p. 8.)

       When the State later called Dan Bright to testify, defense counsel raised an objection to

his prospective testimony outside the hearing of the jury, arguing that “[t]he probative value of

this evidence is far outweighed by the prejudice. It is inflammatory and also denies the

defendant the right to a fair trial.” (Doc. 12-2 at pp. 4-5.) The State responded, claiming that

the testimony would be no more inflammatory in consideration of the evidence already before

the jury, “and it shows a consciousness of [Jones’] guilt when he made that statement after he

had made, at the end of after being interrogated.” Id. at p. 5. The trial court overruled Jones’

objection to the testimony. Id.

       Bright testified that, at the time they were booking Jones on November 11, “all we knew

was there was a shooting that night.” Id. at p. 6. Bright said he asked Jones, “Do you know

who got shot in Charleston last night?” Jones stated, “I don't know. I don’t know why

everybody’s so worried about it. He’s a faggot anyway.” Id. On cross-examination, Bright

stated that he included Jones’ statement in a report he later wrote on November 17, not to make

Jones look bad; rather, “It was the way that he said it, with lots of anger.” Id. at p. 7.

       Jones challenged the trial court’s admission of Bright’s testimony in his direct appeal,

arguing that the testimony was not relevant and was unduly prejudicial. The Missouri Court of

Appeals held as follows, in relevant part:
                                                  5
Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 6 of 8 PageID #: 640


             To be admissible, evidence must be logically and legally relevant.
    Logically relevant evidence “has some legitimate tendency to establish directly
    the accused’s guilt of the charges for which he is on trial[.]” State v. Barton, 998
    S.W.2d 19, 28 (Mo. banc 1999). Legally relevant evidence is evidence whose
    probative value outweighs its prejudicial effect. Id. “Conduct and declarations
    of a defendant that are relevant to show a consciousness of guilt or a desire to
    conceal the offense are admissible because they tend to establish the defendant’s
    guilt of the charged crime.” Id.
             Although Defendant presented no evidence, through counsel’s arguments,
    cross-examination, and re-cross examination, Defendant defended the charges by
    asserting that someone else committed the crimes. In opening arguments,
    defense counsel summarized evidence he believed demonstrated that law
    enforcement had probable cause to arrest another man for Wright’s murder.
    Counsel also examined one investigator who Katrina Williams initially told “she
    felt like . . . [Tim] Wiley had put [Defendant] up to this.” Wiley was Katrina
    Williams’ ex-boyfriend and father of her children. Katrina testified that Wiley
    had accosted her and Justin Wright at least two times that same evening and that
    Wiley was very controlling, violent, and jealous and had abused her during their
    relationship. Defendant also implicated Wiley, at one time saying Wiley was the
    shooter, and at another time stating that Wiley put Defendant up to robbing and
    shooting Wright. Wiley was also arrested and charged in connection with the
    murder of Justin Wright.
             Defendant’s hostility toward Wright and his motive to injure him were
    contested issues at trial. Defense counsel cross-examined Katrina Williams,
    asking, “Now [Defendant] and Justin Wright didn't even know each other did
    they?” When Katrina responded, “Actually they did[,]” counsel impeached her
    with a statement she gave when interviewed by law enforcement on the night of
    the shooting, indicating that Justin Wright did not know anyone in Charleston. In
    closing argument, defense counsel further argued that Defendant “had no reason
    to kill Justin Wright.” However, counsel argued, Tim Wiley had motive, means,
    and opportunity and Wright was “messing around with the mother of Timothy
    Wiley’s children. . . . [and] the object of his obsession.” He argued that Wiley
    was the “type of human being to take a human life. . . . [and] that’s the type of
    person Timothy Wiley is.”
             “[E]vidence of bad character . . . is admissible to establish motive, intent,
    the absence of mistake or accident, a common scheme or plan, or the identity of
    the alleged perpetrator.” State v. Peal, 393 S.W.3d 621, 628 (Mo. App. 2013)
    (internal quotation marks omitted). Defendant here defended the charges by
    asserting, in part, he had no motive to shoot Justin Wright. “Generally, parties
    have wide latitude in developing evidence of motive.” State v. Petty, 967 S.W.2d
    127, 140 (Mo. App. 1998). Defendant’s use of the derogatory term demonstrated
    Defendant’s general animus toward victim and was logically relevant in
    substantiating motive. See State v. McClanahan, 202 S.W.3d 64, 71 (Mo. App.
    2006) (evidence directly establishing the defendant’s guilt in the crime charged is
    admissible).
             Moreover, any prejudice perceived by a defendant “from the admission of
    his own epithets at trial ‘can be attributed to the very probativeness of the
                                              6
 Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 7 of 8 PageID #: 641


         challenged evidence.’” State v. McDaniel, 254 S.W.3d 144, 147 (Mo. App. 2008)
         (quoting State v. Johnson, 201 S.W.3d 551, 557 (Mo. App. 2006)). “A
         ‘[d]efendant is not entitled to exclude evidence merely because it damages his
         case.’” Id. Here, the trial court did not abuse its discretion in concluding that
         the probative value of evidence of Defendant’s statements in regard to the victim
         outweighed any unfair prejudicial effect. See State v. Thomas, 272 S.W.3d 421 ,
         427 (Mo. App. 2008) (finding that defendant’s “use of racial epithets
         demonstrated [d]efendant’s general animus toward victim and was highly relevant
         in showing [d]efendant’s clear motive and intent to do harm.”). We find no
         abuse of the trial court’s discretion to admit the challenged testimony.
         Defendant’s point is denied.

(Doc. 12-6 at pp. 6-8.)

         The admissibility of evidence is a matter of state law and does not form a basis

for habeas relief unless the trial error is so great as to amount to a denial of due

process. Bucklew v. Luebbers, 436 F.3d 1010, 1018 (8th Cir. 2006). “It is not the province of a

federal habeas court to reexamine state court determinations on state law questions.” Estelle v.

McGuire, 502 U.S. 62, 67 (1991). “In conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the United

States.” Id. at 68. “A federal issue is raised only where trial errors infringe on a specific

constitutional protection or are so prejudicial as to amount to a denial of due process.” Bucklew,

436 F.3d at 1018. “Rulings on the admission or exclusion of evidence in state trials rarely rise

to the level of a federal constitutional violation.” Nebinger v. Ault, 208 F.3d 695, 697 (8th Cir.

2000).

         In this case, the State appellate court’s determination that the challenged testimony was

admissible was reasonable and consistent with clearly established federal law. As stated by the

Missouri Court of Appeals, the evidence regarding Jones’ hostility to the victim was relevant to

establish Jones’ motive to injure him. Because the issue of Jones’ motive was contested at trial

and highly relevant, any prejudicial effect was outweighed by the probative value of this



                                                   7
 Case: 4:18-cv-00052-ACL Doc. #: 16 Filed: 03/22/21 Page: 8 of 8 PageID #: 642


evidence. Thus, Jones’ due process rights were not violated by the admission of Bright’s

testimony.

       Accordingly, the Petition will be denied.

                                V.      Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the

issues are debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserved further proceedings. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). In

this case, Jones has failed to make a substantial showing of the denial of a constitutional right.

The undersigned is not persuaded that the issues raised in his Petition are debatable among

reasonable jurists, that a court could resolve the issues differently, or that the issues deserve

further proceedings.

       Accordingly, no Certificate of Appealability shall be issued.

                                              ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied

a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.


                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of March, 2021.

                                                   8
